Citation Nr: 0635806	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  Bilateral tinnitus is not attributable to service.

2.  Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in May 2004 and 
January 2006.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal no ear disease or injury 
during service.  A November 1950 inservice evaluation of the 
ears revealed normal hearing.  Whispered voice testing was 
15/15, bilaterally.  The separation examination shows that 
the veteran's hearing acuity was normal.  Whispered voice 
testing was 15/15, bilaterally.  At no time during service 
did the veteran complain of difficulty with hearing or of 
tinnitus.  Hearing loss disability and tinnitus were not 
diagnosed.  

During the one year presumptive period after service, hearing 
loss disability was not manifest nor diagnosed.  

VA records dated in April 2003 indicated that the veteran had 
no history of ear disease of the ears and the ear examination 
was within normal limits.  

In May 2004, the veteran was afforded a VA examination.  At 
that time, hearing loss disability was first shown as 
contemplated within 38 C.F.R. § 3.385.  The veteran reported 
that he had had difficulty hearing as well as tinnitus.  He 
indicated that the hearing problems and tinnitus began while 
he was working in engine rooms during service.  He indicated 
that the inservice noise exposure was for 4 years.  Post-
service, he reported that he had occupational noise exposure 
for 50 years as an electrician.  Recreational noise exposure 
was present from hunting.  The diagnosis was sensorineural 
hearing loss.  

In July 2005, a private audiologist's medical report 
indicated that the veteran currently had tinnitus and hearing 
loss disability which were related to his inservice noise 
exposure.  The audiologist indicated that she did not have 
any records to review, but the veteran reported that he had 
been exposed to loud noises in the engine room where he 
worked as an electrician for 4 years.  In addition, he was 
exposed to loud noises on the firing range during basic 
training.  

In January 2006, the veteran was afforded a VA examination by 
an audiologist.  The audiologist reviewed the claims file.  
Hearing loss disability as contemplated within 38 C.F.R. 
§ 3.385 was shown.  The examiner noted that the veteran had 
military noise exposure while working in electrical 
maintenance in the engine room.  Post-service, the veteran 
also had noise exposure of 50 years' duration as an 
electrician.  Also, the veteran had recreational noise 
exposure with hunting activities, although the veteran 
indicated that he had not fired a shot in 7 years.  With 
regard to tinnitus, the veteran reported that he had had 
tinnitus at the time he left service.  The diagnosis was 
moderately severe high frequency sensorineural hearing loss 
in both ears and tinnitus.  The examiner reviewed the record 
and noted the following.  The service medical records did not 
contain pure tone tests, however, the veteran had 15/15 on 
whispered voice testing on entrance and exit examinations.  
The service medical records did not contain any complaints of 
hearing loss or tinnitus.  The veteran was exposed to 
occupational and recreational noise exposure for over 50 
years.  Without any documented complaints of hearing loss or 
tinnitus for over 50 years and with the presence of 
additional occupational and recreational noise exposure, any 
relationship between military noise and current hearing loss 
and tinnitus would be purely speculative.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The veteran 
states that he was exposed to loud noises during service.  He 
is credible to state that he was so exposed.  The Board 
accepts that there was some inservice noise exposure.  The 
veteran also contends that he was not exposed to loud noises 
post-service, however, the documentary record shows 
otherwise.  The veteran has admitted to occupational and 
recreational noise exposure (his hunting activities), even if 
he used ear protection while hunting.  

The Board notes that while the veteran is competent to report 
what came to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Specifically, he cannot 
state that current hearing loss disability and tinnitus has 
their origin during service.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The veteran maintains that currently diagnosed hearing loss 
disability and tinnitus were incurred during service.  The 
competent medical evidence that supports his contention is 
the opinion of the private audiologist.  This medical opinion 
was based on a report of the veteran as to his own medical 
history rather than on a review of the record.  Reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).  The Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  A report by 
an examiner which records the veteran's history as provided 
by him is not verification of that history, rather, they are 
the same as the veteran's own statements.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995); see also Reonal v. Brown, 5 
Vet. App. 458 (1993).

In this case, the veteran did not provide the private 
examiner information regarding post-service noise exposure.  
In addition, the private examiner did not review the 
veteran's records.  She did not discuss the normal inservice 
hearing tests, the lack of any inservice diagnosis of hearing 
loss disability or tinnitus or complaints of hearing 
difficulty or tinnitus, or the fact that hearing loss 
disability and tinnitus were not shown nor complained of for 
many decades after service.  As such, this medical opinion it 
is not probative as it was based on an incomplete history.  

Conversely, the Board attaches significant probative value to 
the VA audiologist's opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  This examiner essentially indicated that the 
nexus between current disabilities and service could not be 
provided and to do so would be purely speculative.  This 
opinion is probative as it is based on a complete review of 
the record.  

In sum, while the veteran had some inservice noise exposure, 
the competent evidence does not establish that an ear 
disability or disease to include hearing loss disability and 
tinnitus began in service or that hearing loss disability was 
manifest within one year of separation.  The service medical 
records showed no ear injury or disease.  Thus, there was no 
chronic ear disability shown during service.  

Further, there is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  Rather, the record 
establishes that over 5 decades after such separation, the 
veteran reported hearing difficulties and tinnitus and was 
diagnosed as having hearing loss disability and tinnitus.  
Despite the veteran's contentions that he had hearing loss 
and tinnitus problems since service, the record is devoid of 
supporting evidence.  The veteran is not credible in that 
regard because his statements conflict with the record and 
are not supported.  Therefore, while there was some inservice 
noise exposure, there is no probative evidence linking that 
exposure to currently diagnosed hearing loss disability and 
tinnitus.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

















 Department of Veterans Affairs


